Citation Nr: 1448115	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-02 239	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted that is sufficient to reopen a claim for service connection for a respiratory disability, to include as due to exposure to asbestos.  

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right clavicle disability.

4.  Entitlement to service connection for a psychiatric disorder. 

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a sleep disability.

8.  Entitlement to service connection for a cervical spine cyst.

9.  Entitlement to service connection for traumatic brain injury.  

10.  Entitlement to an initial compensable disability rating for shin splints, right lower extremity.

11.  Entitlement to an initial compensable disability rating for shin splints, left lower extremity.

12.  Entitlement to an initial compensable disability rating for cervical muscle strain, currently evaluated as 10 percent disabling.  

13.  Entitlement to an initial disability rating in excess of 20 percent for right shoulder disability.  

14.  Entitlement to an initial compensable rating for bilateral hearing loss.

15.  Entitlement to an initial compensable rating in excess of 10 percent for tinnitus.

16.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

17.  Whether the reduction of the disability rating for cervical muscle strain from 20 to 10 percent, effective January 9, 2009, was proper.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to December 2006.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, and January 2010, November 2010, and July 2012 rating decisions by the Huntington, West Virginia RO.  The Huntington RO currently has local jurisdiction over the appeal.    

The issues of entitlement to a right clavicle disability and a sleep disability have been recharacterized to comport with the evidence of record.  Additionally, the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) and anxiety has been recharacterized as a claim for service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Service connection for a right shoulder disability was established in the May 2007 rating decision, and a disability rating of 20 percent was assigned.  In the year immediately following the promulgation of that decision, VA treatment records were received, indicating that the Veteran's right shoulder disability had increased in severity.  

When new and material evidence is received prior to the expiration of an appeal period, the evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Because the Veteran continuously submitted new and material evidence pertinent to the severity of his service-connected right shoulder disability within the proper appeal period, the claim for a higher rating for the service-connected right shoulder disability has pending since the May 2007 rating decision awarded service connection effective December 2, 2006.  It has therefore been recharacterized as a claim for a higher initial rating, as shown on the title page.  Bond, 659 F.3d at 1367-68; Buie, 24 Vet. App. at 251-52.

Similarly, service connection for hearing loss, tinnitus and a cervical muscle strain was granted by a November 2010 rating decision, which also assigned noncompensable ratings to the hearing loss and tinnitus, and a 20 percent disability rating to the cervical muscle strain.  In March 2011, the Veteran submitted lay evidence that these disabilities had increased in severity.  

The Veteran is competent to report that the symptomatology associated with these disabilities had worsened.  Layno v. Brown, 6 Vet. App. 465 (1994).  Because the evidence is new and material with respect to the assigned ratings, the claims for higher ratings for hearing loss, tinnitus, and cervical muscle strain have been pending since the November 2010 rating decision.  Thus, these claims have also been recharacterized as claims for higher initial ratings, as shown on the title page.  

In January 2010, the Veteran requested a hearing before a Veterans Law Judge, but withdrew his request in writing in August 2013.  See 38 C.F.R. § 20.704(e) (2014).  The matter is appropriately before the Board for appellate review.  Id.  

In a July 2013 statement, the Veteran expressed his disagreement with a July 2012 rating decision to reduce the disability rating for the cervical muscle strain from 20 percent to 10 percent; to deny service connection for a left knee disability, a sleep disability, a cervical spine cyst, and traumatic brain injury; to deny a claim to reopen service connection for a respiratory disability; and to deny higher ratings for bilateral hearing loss and tinnitus.  The Board has jurisdiction over these issues in light of the timely notice of disagreement, and they have been listed among the issues on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran was previously represented by a private attorney in this case; however, his attorney withdrew her representation in a letter dated June 26, 2014.  The attorney provided a copy of the letter to the Veteran, and the Veteran has not objected to his attorney's withdrawal of representation.  Since the private attorney withdrew, the Veteran has not appointed a new attorney, agent, or representative, and he is thus unrepresented in this case.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence reflects that the Veteran was treated at the Phoenix, Arizona, VA Medical Center (VAMC) for his right shoulder disability.  The clinical notes from this facility are not of record and must be obtained.  38 C.F.R. § 3.159(c)(1) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran is receiving disability benefits from the Social Security Administration (SSA) as a result of his psychiatric disorder and other disabilities, which are the subject of this appeal.  Although some records from SSA have been obtained, it is clear from a review of the evidence that not all of the records that were used in deciding the Veteran's disability claim have been received.  As these records are potentially relevant to the claims, they must be obtained.

According to the service treatment records that are on file, the Veteran received an Article 15 for drunk on duty in December 2005, and subsequently received mental health counseling.  Those clinical notes are not of record and must be obtained.  

The Veteran has not received VA examinations of his mental disorder, left shoulder disability, right clavicle disability, and back disability, despite current diagnoses and competent evidence of an in-service injury, disease or event pertaining to these disabilities.  Appropriate VA examinations must be scheduled.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The most recent VA examination of the Veteran's shin splints found that the Veteran does not have a current bilateral shin splint disability.  This finding does not take into account the clinical notes in which the Veteran reported bilateral shin pain.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA examination must be scheduled.  
  
VA treatment records indicate that the Veteran's right shoulder disability may have worsened since he was last examined in June 2012.  Specifically, a VA treatment record shows that the Veteran has a distal clavicle fracture and that corrective surgery for the right shoulder was being planned.  Under these circumstances, the Veteran must be afforded a new VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Statements from the Veteran's employers must be requested in connection with his TDIU claim. 

Updated VA clinical notes, as well as the Veteran's vocational rehabilitation folder, must also be obtained.  

As noted in the introduction, the Veteran submitted a timely notice of disagreement with respect to the July 2012 decision to reduce the disability rating for the cervical muscle strain from 20 percent to 10 percent; to deny service connection for a left knee disability, a sleep disability, a cervical spine cyst, and traumatic brain injury; to deny a claim to reopen service connection for a respiratory disability; and to deny higher ratings for bilateral hearing loss and tinnitus.  The AOJ has not and must now issue a statement of the case (SOC) on these issues.  See Manlincon, 12 Vet. App. at 238.  The claims must then be returned to the Board only if the benefit continues to be denied and the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Finally, the Veteran must be notified of his right to obtain representation in light of his prior representative's withdrawal.

Accordingly, the case is REMANDED for the following actions:

1.  Advise the Veteran in writing of his right to obtain representation through an attorney or a veterans service organization.

2.  Obtain all treatment records from the Phoenix VAMC; all VA treatment records generated after June 2012; and the Veteran's vocational rehabilitation folder, which may be located at the Oakland, California RO.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain from SSA complete records associated with the Veteran's disability claim.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Obtain all available mental health counseling records dated from December 2005 to October 2006 that are not already of record.  If the records cannot be located, a negative response must be obtained, and the Veteran should be asked to complete and return NA Form 13055, Request for Information Needed to Reconstruct Medical Data.  He must provide as much detail as he can about his in-service mental health treatment.  He must include his full unit designation(s), the name and location of any facility where he was treated, the dates and length of his treatment, and any other information that may assist VA in locating relevant medical records.

Once the information is received, forward it to the appropriate entities so that a search of alternative sources can be undertaken.  If the Veteran is able to identify any facilities at which he received mental health counseling, a request must also be made of those facilities for any records of his treatment. 

5.  After obtaining any necessary updated authorization, obtain employment records from the employers listed on VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received by VA in July 2013.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

6.  Thereafter, schedule the Veteran for a VA orthopedic examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that:

a. the Veteran's low back disability is related to his active service; 

b. the Veteran has a disability of the right clavicle that is caused or aggravated by his service-connected right shoulder disability; 

c. the Veteran's left shoulder disability is caused or aggravated by a service-connected disability, to include overuse as a result of his service-connected right shoulder disability. 

In formulating opinions on these matters, the examiner must note and discuss the Veteran's competent report of injuring his back during service after lifting a heavy object, as well as the March 2006 predeployment questionnaire noting "T2 - upper" as a physical concern (p. 15), and an October 2006 medical board evaluation indicating a history of "low back pain, treated and improved."  

The examiner must also note and discuss an October 2010 VA treatment record referencing "AC joint separation, presumed distal clavicle fracture that went on to heal" and may require open distal clavicle resection.

The examiner must record the Veteran's description of his bilateral shin splint symptoms as well as all clinical findings, to include ranges of motion and whether there is evidence of muscle damage, symptoms on par with malunion of the tibia and fibula, a knee and/or ankle disability that is caused or aggravated by the bilateral shin splints, and any other symptomatology resulting from the shin splints.  All functional losses must be equated to additional loss of motion (in degrees) beyond what is shown clinically.  

The examiner must also record the Veteran's description of his right shoulder symptoms as well as all clinical findings, to include ranges of motion and whether there is evidence of muscle damage, flail joint, false flail joint, fibrous union of the humerus, recurrent dislocation of the scapulohumeral joint, or malunion of the humerus resulting in marked deformity.  All functional losses must be equated to additional loss of motion (in degrees) beyond what is shown clinically.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 
 
The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

7.  Schedule the Veteran for a VA mental disorders examination by a VA or VA-contracted psychiatrist or psychologist.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s), underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other psychiatric disorders, such as anxiety disorder, depression, bipolar disorder, or any other psychiatric symptoms, that are at least as likely as not related to his active military service.  

In addressing this question, the examiner must note and consider the service treatment records reflecting that the Veteran was abusing alcohol, that he had received an Article 15 for being drunk on duty, and that he underwent mental health counseling as a result.  All opinions must be set forth in detail and explained in the context of the record.  

The examiner must also provide an opinion as to whether the Veteran's service-connected disabilities, whether singly or as a whole, without regard to age or nonservice-connected disabilities, render him unable to secure and follow a substantially gainful occupation.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

8.  Then, issue an SOC for the issues of the propriety of the reduction of the disability rating for the cervical muscle strain from 20 percent to 10 percent; the denial of service connection for a left knee disability, a sleep disability, a cervical spine cyst, and traumatic brain injury; the denial of a claim to reopen service connection for a respiratory disability; and the denial of higher ratings for bilateral hearing loss and tinnitus.  If the Veteran appeals, return these issues to the Board.  

9.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

